DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1, line 9, “through tissue of the subject” should read --through at least one of fat or muscle of the subject--
Claim 13, line 9, “through tissue of the subject” should read --through at least one of fat or muscle of the subject--
Claim 24, line 11, “through tissue of the subject” should read --through at least one of fat or muscle of the subject--
Authorization for this examiner’s amendment was given to Annabeth Rodriguez in an interview with William Hoyer McCarthy on 7/28/2022.
Reasons for Allowance
Claims 1-4, 8, 10-11, 13, 15, 17-19, and 22-25 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “A system comprising: a device configured to provide interstitial stimulation and renal sympathetic denervation of renal nerves of a renal artery of a subject from a location outside the renal artery, wherein the device comprises a lumen with a first configuration and a second configuration, a wall surrounding the lumen and comprising a distal-most end, an electrode coupled to the wall, and a removable needle sized and shaped to extend within the lumen, wherein, in the first configuration, the needle extends within the lumen and a sharp leading end of the needle extends out of the distal-most end for insertion of the device through at least one of fat or muscle of the subject and into a periarterial space of the renal artery such that the device does not move to the location through the renal artery, and wherein, in the second configuration, the needle is removed from the lumen with the device positioned at the location such that the lumen is open for the renal sympathetic denervation; and a computer comprising a non-transitory computer readable medium for storing program code that, when executed, causes the computer to: control the interstitial stimulation of the renal nerves by the electrode; and control the renal sympathetic denervation of the renal nerves via the lumen in the second configuration” as indicated in claim 1, and similarly in claims 13 and 24, as a whole.
The Examiner has cited Deem (U.S. PGPub. No. 20100222851) as the most pertinent prior art reference, which teaches a similar renal denervation device comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “a removable needle sized and shaped to extend within the lumen, wherein, in the first configuration, the needle extends within the lumen and a sharp leading end of the needle extends out of the distal-most end for insertion of the device through at least one of fat or muscle of the subject and into a periarterial space of the renal artery such that the device does not move to the location through the renal artery, and wherein, in the second configuration, the needle is removed from the lumen with the device positioned at the location such that the lumen is open for the renal sympathetic denervation”. The identified prior art describes moving the device through the renal vein, but does not describe moving the needle through muscle or fat, as claimed by the applicant. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606. The examiner can normally be reached Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794